Exhibit 99.1 RECONCILIATION OF FINANCIAL STATEMENTS TO UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES As at September 30, 2010 and for the nine months ended September 30, 2010 and 2009 (Unaudited) The interim consolidated reconciliation of the financial statements to United States generally accepted accounting principles (U.S. GAAP) as at September 30, 2010 and for the nine months ended September 30, 2010 and 2009, has been prepared following the same accounting policies and methods of computation as the reconciliation of the financial statements to U.S. GAAP for the year ended December 31, 2009. The disclosures provided below are incremental to those included with the annual consolidated reconciliation of the financial statements to U.S. GAAP. The interim consolidated reconciliation of the financial statements to U.S. GAAP should be read in conjunction with the consolidated reconciliation of the financial statements to U.S. GAAP for the year ended December 31, 2009. The significant differences between Canadian generally accepted accounting principles (Canadian GAAP) which, in most respects, conforms to U.S. GAAP as they apply to Precision Drilling Corporation ("Precision”) are as follows: (a) Income taxes On September 30, 2010 Precision had $55.0million (December 31, 2009 - $48.7 million) of unrecognized tax benefits that, if recognized, would have a favourable impact on Precision's effective income tax rate in future periods. Precision classifies interest accrued on unrecognized tax benefits and income tax penalties as income tax expense. Included in the unrecognized tax benefit as at September 30, 2010 is interest and penalties of $9.8million (December 31, 2009 - $8.7 million). Under U.S. GAAP, unrecognized tax benefits are classified as current or long-term liabilities as opposed to future income tax liabilities. Reconciliation of unrecognized tax benefits Nine months ended September 30, 2010 Years ended December 31, 2009 Unrecognized tax benefits, beginning of period $ $ Additions: Prior year's tax positions Reductions: Prior year's tax positions ) ) Unrecognized tax benefits, end of period $ $ It is anticipated that approximately $24.2 million (December 31, 2009 - $23.9 million) of an unrecognized tax position that relates to prior year activities will be realized during the next 12 months and has been classified as a current liability. Subject to the results of audit examinations by taxing authorities and/or legislative changes by taxing jurisdictions, Precision does not anticipate further adjustments of unrecognized tax positions during the next 12 months that would have a material impact on the financial statements of Precision. There is no difference between the amounts recorded for tax exposures under Canadian and U.S. GAAP. (b) Equity settled unit based compensation Precision has an equity settled share based compensation plan for non-management directors. Prior to the conversion from an income trust to a corporation, Trust units issued upon settlement of this plan were redeemable therefore under U.S. GAAP were accounted for as a liability based award. The liability was re-measured, until settlement, at the end of each reporting period with the resultant change being charged or credited to the statement of earnings as compensation expense. Upon conversion to a corporation the liability for the plan was reclassified to contributed surplus. After the conversion no difference between U.S. and Canadian GAAP exists. Precision has a share settled unit option plan for employees. Prior to the conversion from an income trust to a corporation, Trust units issued upon settlement of this plan were redeemable therefore under U.S. GAAP were accounted for as a liability based award. The liability was re-measured at fair value, until settlement, at the end of each reporting period with the resultant change being charged or credited to the statement of earnings as compensation expense. Upon conversion to a corporation the liability for this plan was reclassified from liabilities to contributed surplus with the remaining unamortized fair value charged to statement of earnings as compensation expense over the remaining service period of the awards. Additional disclosures required by U.S. GAAP with respect to Precision’s equity settled unit based compensation plans are as follows: As at September 30, 2010 Options Director DSU’s Number vested and expected to vest Weighted average exercise price (1) $ $
